ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AGREEMENT (this
“Assignment”) is made and entered into as of July 27, 2007, by and between
TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company (“Assignor”)
and NNN HEALTHCARE/OFFICE REIT GWINNETT, LLC, a Delaware limited liability
company (“Assignee”), with reference to the following Recitals:

R E C I T A L S

A. Assignor is the “Buyer” under that certain Real Estate Purchase Agreement
dated May 23, 2007 (the “Purchase Agreement”), wherein Assignor agreed to
purchase that certain real property located at 601A Professional Drive,
Lawrenceville, Georgia 30045, as more particularly described in the Purchase
Agreement, on the terms and conditions set forth in the Purchase Agreement.

B. Assignor hereby desires to assign to Assignee, and Assignee hereby desires to
assume from Assignor, all of Assignor’s rights, interests, duties and
obligations under the Purchase Agreement.

NOW, THEREFORE, in consideration of the forgoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby assigns and delegates to Assignee all
of Assignor’s rights, interests, duties and obligations under the Purchase
Agreement. By executing this Assignment, Assignee hereby accepts such
assignment, and expressly agrees to assume and be bound by all of the provisions
of the Purchase Agreement as if Assignee, rather than Assignor, were the
original “Buyer” thereunder.

2. Successors and Assigns. This Assignment shall be binding upon each of the
parties hereto and their respective successors and assigns.

4. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

                      ASSIGNOR:   TRIPLE NET PROPERTIES, LLC,             a
Virginia limited liability company             By:   /s/ Jack Maurer        
 
      Name:   Jack Maurer  
 
        Title:   Executive Vice President     ASSIGNEE:   NNN HEALTHCARE/OFFICE
REIT GWINNETT, LLC,         a Delaware limited liability company             By:
  NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P.,             a Delaware limited
partnership,             Its Sole Member                 By:   NNN
HEALTHCARE/OFFICE REIT, INC.,             a Maryland corporation,              
  Its General Partner                 By:   /s/ Shannon K S Johnson
 
              Name:
Title:   Shannon K.S. Johnson
Chief Financial Officer

2